EXHIBIT 10.13

Amended and Restated Employee Stock Purchase Plan
Saks Incorporated

    Purpose. The purpose of the Saks incorporated Employee Stock Purchase Plan
    is to provide a method whereby employees of Saks Incorporated and its
    subsidiaries have an opportunity to purchase shares of Common Stock of the
    Corporation. The Plan is intended to qualify as an Employee Stock Purchase
    Plan under Section 423 of the Internal Revenue Code of 1986, as amended, and
    all provisions of the Plan shall be constructed in a manner to effect that
    intent.

     

    

    

    Definitions. As used in this Plan, the following words shall have the
    following meanings:
     

    

    

     a. "Code" shall mean the Internal Revenue Code of 1986, as amended.
        Reference to a section of the Code shall include that section and any
        comparable section of any future legislation that amends, supplements,
        or supersedes that section.
        
        
     b. "Common Stock" shall mean the Common Stock of the Corporation.
        
        
     c. "Human Resources/Option Committee" shall mean the Human Resources/Option
        Committee of the Board of Directors, to which the administrative duties
        and responsibilities under the Plan are delegated.
         
        
     d. "Corporation" shall mean Saks Incorporated, a Tennessee corporation.
         
        
     e. "Employee" shall mean any individual who is employed by the Corporation
        or a subsidiary on a full-time or part-time basis and who is regularly
        scheduled to work more than 20 hours per week.
         
        
     f. "Offering" shall mean any opportunity to purchase Common Stock granted
        to Participants, the terms and conditions of which have been established
        by the Human Resources/Option Committee pursuant to the Plan.
        
        
     g. "Offering Commencement Date" shall mean the date on which any Offering
        commences.
        
        
     h. "Offering Termination Date" shall mean the date on which any Offering
        ends.
        
        
     i. "Option" shall mean any opportunity to purchase Common Stock granted to
        a Participant pursuant to an Offering.
        
        
     j. "Participant" shall mean each Employee who becomes a participant as
        provided in Section 5.
        
        
     k. "Plan" shall mean the Saks Incorporated Employee Stock Purchase Plan.
        
        
     l. "Subsidiary" shall mean McRae's, Inc., McRae's of Alabama, Inc., and any
        present or future corporation which: (i) would be "subsidiary
        corporation" of the Company as that term is defined in Section 424 of
        the Code, and (ii) is designated as a participant in the Plan by the
        Board of Directors.
         

 1. Administrative.
     
    Appointment
    . The Plan shall be administered by the Human Resources/Option Committee.
    The Human Resources/Option Committee may, from time to time, delegate
    non-discretionary administrative responsibilities under the Plan to
    Employees who shall continue to be eligible to participate in accordance
    with Section 4(a).
    
    
 2. Powers. The Human Resources/Option Committee shall determine: (i) the time
    or times when Options shall be granted; (ii) the number of shares subject to
    the Offering; and (iii) the limitations, restrictions, and conditions
    applicable to any Options.
    
 3. Interpretations. Subject to the express provisions of the Plan, the Human
    Resources/Option Committee may interpret the Plan, prescribe, amend, and
    rescind rules and regulations relating to it, determine the terms and
    conditions of the Options, and make all other determinations it deems
    necessary or advisable for the administration of the Plan.
    
 4. Determinations. The determinations of the Human Resources/Option Committee
    on all matters regarding the Plan shall be conclusive. No member of the
    Human Resources/Option Committee shall be liable for any action taken or
    determination made in good faith.
    
    

Eligibility.
 
 a. Initial Eligibility. Each Employee as defined in Section 2(e) who shall have
    completed twelve (12) months of employment and is employed by the
    Corporation or a Subsidiary on the date his or her participation in the Plan
    is to become effective shall be eligible to participate in Offerings under
    the Plan that commence on or after such twelve (12) month period has
    concluded.
    
 b. Restrictions on Participation. Notwithstanding any provisions of the Plan to
    the contrary, no Employee shall be granted an Option under the Plan:
    
     i.  if, immediately after the grant, such Employee would own stock, and/or
         hold outstanding Options to purchase stock, possessing 5% or more of
         the total combined voting power or value of all classes of stock of the
         Corporation (for purposes of this paragraph, the rules of Section 423
         of the Code shall apply in determining stock ownership of any
         Employee); or
          
         
     ii. which permits the Employee's right to purchase stock under all employee
         stock purchase plans, within the meaning of Section 423 of the Code, to
         accrue at a rate that exceeds $25,000 in fair market value of the stock
         (determined at the time such Options are granted) for each year in
         which such Options are outstanding.
         
         

Commencement of Participation.

 a. Participation. An eligible Employee may become a Participant by completing
    an authorization for payroll deductions on the form provided by the
    Corporation and delivering it to an authorized representative of the
    Corporation. Payroll deductions for a Participant shall commence on the
    applicable Offering Commencement Date and shall end on the applicable
    Offering Termination Date unless sooner terminated by the Participant. All
    such Participant contributions shall be credited to the Participant's
    account.
     
    
 b. Participant Elections. Each Participant is required to sign a written
    participation form (hereinafter referred to as the "Participation
    Agreement") for each Offering. The terms of the Participation Agreement
    shall provided that the Participant elects to have payroll deductions
    credited to the Participant's account, subject to the limitations
    hereinafter described, that will in no event exceed Two Thousand Four
    Hundred and 00/100 Dollars ($2,400.00) during the initial Offering. The
    Human Resources/Option Committee retains the right to adjust this amount for
    subsequent offerings. Elections to participate hereunder shall be made no
    later than ten (10) days prior to an Offering Commencement Date.
    Contributions may be increased or decreased for subsequent Offerings.
     
    

Stock Options.

 a. Number of Option Shares. On the initial Offering Commencement Date, each
    Participant shall be granted an Option to Purchase the number of shares of
    Common Stock equal to the number determined by dividing Two Thousand Four
    Hundred and 00/100 Dollars ($2,400.00) by 85% of thc fair market value of
    the Common Stock. The Human Resources/Option Committee retains the
    discretion to adjust this amount for subsequent offerings.
    
    
     
 b. Option Price. The price to purchase Common Stock subject to the Option shall
    be an amount not less than the lower of:
     

    

    85% of the closing bid price per share of the Common Stock as listed on the
    New York Stock Exchange on the last business day preceding grant of such
    Option; or
     
    
    85% of the closing bid price per share of the Common Stock as listed on the
    New York Stock Exchange on the first business day preceding exercise
    thereof.
     

 c. Maximum Shares Issuable Under the Plan. The maximum number of shares of
    Common Stock issuable under Plan pursuant to Options to buy shares of Common
    Stock is 1,450,000, subject to adjustments pursuant to Section 9. Shares of
    Common Stock issued pursuant to the Plan may be either authorized but
    unissued shares or shares held in the treasury of the Corporation. In the
    event that any Option under the Plan expires unexercised or is terminated
    without being exercised, in whole or in part, for any reason, the number of
    shares theretofore subject to such Option or the unexercised or terminated
    portion thereof, shall be added to the remaining number of shares of Common
    Stock available for grant as an Option under the Plan upon such terms and
    conditions as the Human Resources/Option Committee shall determine, which
    terms may be more or less favorable than those applicable to such former
    Option.
     

    

Exercise of Option.
 

 a. Automatic Exercise. Unless a Participant gives written notice of withdrawal
    to the Corporation, the Participant's Option for the purchase of Common
    Stock with payroll deductions made during any Offering will be deemed to
    have been exercised automatically on the Offering Termination Date
    applicable to such Offering, for the purchase of the number of full shares
    of Common Stock that the accumulated payroll deductions credited to his or
    her account at that time will purchase at the applicable Option price (but
    not in excess of the number of shares for which Options have been granted to
    the Employee), and any excess in his account at that time will be returned
    to him. An Option may be exercised only by a Participant during his or her
    lifetime or by a designated beneficiary within ninety (90) days of the date
    of death.
     
    
 b. Withdrawal From Account. A Participant who is not subject to Section 16 of
    the Securities Exchange Act may withdraw from the Plan, in whole but not in
    part, at any time prior to the Offering Termination Date applicable to any
    Offering by delivering written notice to the Corporation's authorized
    representative indicating such Participant's intent to withdraw. A
    Participant subject to Section 16 of the Securities Exchange Act may not
    voluntarily withdraw during an Offering. Upon withdrawal by a Participant,
    the Corporation will promptly refund the entire balance of a Participant's
    deductions accumulated during the year. A Participant who withdraws from the
    Plan may reenter for a subsequent Offering by filing a new authorization at
    least ten (10) days prior to an Offering Commencement Date.
     
    
 c. Fractional Shares. Fractional shares will be issued under the Plan to the
    extent it is practicable.
     
    
 d. Delivery of Stock. As soon as practicable after the Offering Termination
    Date of each Offering, the Corporation will purchase the shares issued upon
    exercise of the Option and place those shares in an account in the name of
    the Participant.
     
    

Transferability. No Option may be transferred, assigned, pledged or hypothecated
(other than to the laws of descent and distribution), and no Option shall be
subject to execution, attachment or similar process. Any attempted assignment,
transfer, pledge, hypothecation or other disposition of an Option or levy of
attachment or similar process upon the Option not specifically permitted herein
shall be null and void and without effect.
 
Adjustment Provisions. The aggregate number of shares of Common Stock with
respect to which Options may be granted, the aggregate number of shares of
Common Stock subject to each outstanding Option, and the Option price per share
of each such Option, may all be appropriately adjusted as the Human
Resources/Option Committee may determine for any increase or decrease in the
number of shares of issued Common Stock resulting from a subdivision or
consolidation of shares, whether through reorganization, recapitalization, stock
split, stock distribution, combination of shares, or the payment of a share
dividend or other increase in the number of such shares outstanding effected
without receipt of consideration by the Corporation. Adjustments under this
Section 9 shall be made in the sole discretion of the Human Resources/Option
Committee, and its decision shall be binding and conclusive.
 
Dissolution, Merger and Consolidation. Upon the dissolution or liquidation of
the Corporation, or upon a merger or consolidation of the Corporation in which
the Corporation is not the surviving corporation, each Option granted hereunder
shall expire as of the effective date of such transaction; provided, however,
that the Human Resources/Option Committee shall give at least thirty (30) days
prior written notice of such event to each Participant during which time he or
she shall have a right to exercise his or her wholly or partially unexercised
Option and, subject to prior expiration pursuant to Section 12(a) or (b), each
Option shall be exercisable after receipt of such written notice and prior to
the effective date of such transaction.

Effective Date and Conditions Subsequent to Effective Date. The Plan shall
become effective on the date of the approval of the Plan by the majority of the
shareholders of the Corporation, and the Plan shall be null and void and of no
effect if such condition is not fulfilled, and in such event each Option granted
hereunder shall, notwithstanding any of the preceding provisions of the Plan be
null and void and of no effect.

Termination of Employment. Notwithstanding anything contained herein to the
contrary, each Option shall expire on the earlier of:

 a. the expiration of ninety (90) days commencing with the death of the
    Participant;
    
    
 b. the expiration of ninety (90) days commencing with the date that the
    employment of the Participant with the Corporation terminates for any
    reason; or
    
    
 c. the Offering Termination Date.
    

Upon expiration of any Option prior to the applicable Offering Termination Date,
any payroll deductions credited to the Participant under the Plan shall be
promptly returned to the Participant or his designated beneficiary in the event
of his death, without interest.
 

Miscellaneous.

 a. Legal and Other Requirements. The obligations of the Corporation to sell and
    deliver Common Stock under the Plan shall be subject to all applicable laws,
    regulations, rules and approvals, if deemed necessary or appropriate by the
    Corporation. Certificates for shares of Common Stock issued hereunder may
    contain a legend as the Human Resources/Option Committee deems appropriate.
     
    
 b. No obligation to Exercise Options. The granting of an Option shall impose no
    obligation upon a Participant to exercise such Option.
     
    
 c. Termination and Amendment of Plan. The Human Resources/Option Committee,
    without further action on the part of the shareholders of the Corporation
    may from time to time alter, amend or suspend the Plan or any Option granted
    hereunder or may at any time terminate the Plan, except that, unless
    approved by the shareholders in accordance with Section 11 hereof, it may
    not: (i) change the total number of shares of Common Stock authorized to be
    issued under the Plan; or (ii) change the class of employees eligible to be
    granted Options under the Plan. No action taken by the Human
    Resources/Option Committee under this Section may materially and adversely
    affect any outstanding Option without the consent of the holder thereof.
     
    
 d. Application of Funds. The proceeds received by the Corporation from the sale
    of Common Stock pursuant to Options will be used for general corporate
    purposes.
     
    
 e. Right to Terminate Employment. Nothing in the Plan or any agreement entered
    into pursuant to the Plan shall confer upon any Employee or Participant the
    right to continue in the employment of the Corporation or affect any right
    which the Corporation may have to terminate the employment of such Employee
    or Participant.
     
    
 f. Rights as a Shareholder. No Participant shall have any rights or privileges
    as a shareholder in Common Stock covered by an Option until such Option has
    been exercised.
     
    
 g. Leaves of Absence and Disability. A Participant shall continue to be treated
    as an Employee for all purposes of the Plan during the first ninety (90)
    days of any leave of absence, whether such leave is with or without pay.
    Upon expiration of such ninety (90) day period, unless a Participant has
    resumed employment, his employment for purposes of the Plan shall be deemed
    to terminate on such date. During the first ninety (90) days of a leave of
    absence the Participant shall continue to have all rights otherwise provided
    pursuant to the Plan and the additional right to supplement the payroll
    deductions (if any) made during such period with out-of-pocket payments to
    the extent necessary to continue his Plan election in effect for the
    applicable Offering.
     
    
 h. Fair Market Value. Whenever the fair market value of Common Stock is to be
    determined under the Plan as of a given date, such fair market value shall
    be determined as the closing bid price per share as listed on the New York
    Stock Exchange on the last business day preceding the valuation.
    
    
 i. Notices. Every direction, revocation, or notice authorized or required by
    the Plan shall be deemed delivered to the Corporation: (A) on the date it is
    personally delivered to the Secretary of the Corporation at its principal
    executive offices; or (B) three business days after it is sent by registered
    or certified mail, postage prepaid, addressed to the Secretary at such
    offices; and shall be deemed delivered to a Participant: (A) on the date it
    is personally delivered to him or her, or (B) three (3) business days after
    it is sent by registered or certified mail, postage prepaid, addressed to
    him or her at the last address shown for him or her on the records of the
    Corporation.
     
    
 j. Applicable Law. All questions pertaining to the validity, construction and
    administration of the Plan granted hereunder shall be determined in
    conformity with the laws of the State of Tennessee.
     
    
 k. Limitations on Sale of Stock Purchased Under the Plan. The Plan is intended
    to provide Common Stock for long-term investment. The Corporation does not,
    however, intend to restrict or influence any Employee in the conduct of his
    or her own' affairs. An Employee may, therefore, sell stock purchased under
    the Plan at any time he or she chooses, provided, however, that because of
    certain federal income tax requirements each Employee will agree by entering
    the Plan to give the Corporation prompt notice of any such stock disposed of
    within two (2) years after the date of grant of the applicable Option
    showing the number of such shares disposed of, and an appropriate legend
    requiring such notice shall be placed on the certificate of Common Stock
    issued hereunder. The Employee assumes the risk of any market fluctuations
    in price of such stock.
    

Officers and directors should note that, pursuant to federal securities laws,
certain restrictions apply to the number of shares they may sell, the manner of
sale. and the timing of sales with respect to the resale of shares acquired
under the Plan; therefore, officers and directors must consult with the office
of the Senior Vice President of Investor Relations prior to any such sales.